DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
2.	Claims 14-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2021.

Claim Objections
3.	Claim 6 is objected to because it appears “the first light” should instead be –the first light emitter--, and will be treated accordingly.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1,2,4,9-11,13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. USP 8,109,497 in view of Wang USP 7,654,525.
Okamoto discloses, regarding claim 1, a post-processing apparatus (B; see fig.1), comprising: a post-processing unit (Bx1) configured to receive sheets from an image forming apparatus (A), perform processing on the received sheets, and then discharge the processed sheets through a discharge port (29x; fig.19-19);
a sensor (137) configured to detect a presence of an object at the discharge port (see at least fig.18-19, C21/L58-63); and
a controller configured to terminate the processing on the received sheets by the post-processing unit when the sensor detects the presence of the object at the discharge port (see at least C21/L64-67).
	Okamoto does not expressly disclose the remaining limitations of the claims.
	Wang teaches [regarding claim 1] a sensor comprising: a first light emitter (30; fig.4) on a first side (above the path, as shown in fig.4) of the discharge port and positioned to emit a light across a width of the discharge port (see Fig. 4), a reflector (50) on a second side (below the path, as shown in fig.4) of the discharge port opposite the first side in a first direction, and a first light receiver (40) positioned to receive light of the first light emitter from the reflector (see at least fig. 4, C2/L45-64);
	[regarding claim 2] wherein the reflector is a mirror (C2/L55);

At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to modify the sensor of Okamoto with [regarding claim 1] a sensor comprising: a first light emitter on a first side of the discharge port and positioned to emit a light across a width of the discharge port, a reflector on a second side of the discharge port opposite the first side in a first direction, and a first light receiver positioned to receive light of the first light emitter from the reflector, [regarding claim 2] wherein the reflector is a mirror, [regarding claim 4] wherein the first light receiver is on the first side of the discharge port, as taught by Wang, [regarding claim 9] such that the first light receiver is positioned not to overlap any portion of the discharge port, for the purpose of effectively preventing a malfunction being caused by the variations in the essence of sheets (C1/L10-14,41-43).
Okamoto further discloses, regarding claim 10, wherein the post-processing unit is a stapler (31).
Regarding claim 11, further comprising: a discharge tray (21) below the discharge port, the discharge tray positioned to hold sheets discharged through the discharge port (fig.1).
Regarding claim 13, an image forming apparatus, comprising: a main housing with a sheet outlet port (3); an image forming unit (2) in the main housing and configured to print images on sheets and discharge printed sheets through the sheet outlet port; a post-processing apparatus (B) according to claim 1, wherein the post-.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. USP 8,109,497 in view of Wang USP 7,654,525 further in view of Kamiya et al. USP 7,344,130.
	Okamoto discloses substantially all the limitations of the claims (see ¶5), and further discloses an image forming apparatus, comprising: a main housing (housing for image forming unit 2); an image forming unit (2) in the main housing and configured to print images on sheets; and a post-processing apparatus (B) according to claim 1, but does not expressly disclose the post-processing apparatus is inside the main housing.
	Kamiya teaches the post-processing apparatus disposed inside the main housing (see at least fig.1).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the post-processing apparatus inside the main housing, as taught by Kamiya, in the device of Okamoto, for the purpose of reducing the overall footprint of the apparatus, thus saving space.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. USP 8,109,497 in view of Wang USP 7,654,525.
	Okamoto discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the reflector being a prism; however, at the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to .

Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the claim objection set forth in ¶3 of this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ozawa (USP 8,226,079) discloses a post-processing apparatus comprising a sensor (81-84) that detects a presence of an object at the discharge port (C3/L45-60).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        4/12/2021